10/09/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs December 17, 2019

                  JOSEPH RIVERA v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Knox County
                      No. 110702 Steven Wayne Sword, Judge
                      ___________________________________

                             No. E2019-00798-CCA-R3-PC
                        ___________________________________

The Petitioner, Joseph Rivera, appeals the partial denial of his petition for post-conviction
relief. He argues the he received ineffective assistance of counsel because counsel’s advice
to testify at trial was deficient and harmful to his trial strategy. After review, we affirm the
denial of the petition.

   Tenn. R. App. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JAMES CURWOOD WITT,
JR., and NORMA MCGEE OGLE, JJ., joined.

J. Liddell Kirk, Knoxville, Tennessee, for the appellant, Joseph Rivera.

Herbert H. Slatery III, Attorney General and Reporter; Nicholas W. Spangler, Assistant
Attorney General; Charme P. Allen, District Attorney General; and Kevin J. Allen,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                          OPINION

                                         FACTS
        The Petitioner was convicted of murder during the attempt to perpetrate a
kidnapping, murder during the attempt to perpetrate a burglary, second-degree murder,
especially aggravated burglary, and aggravated assault and sentenced to an effective term
of life imprisonment. State v. Joseph Anthony Rivera, No. E2014-01832-CCA-R3-CD,
2016 WL 2642635, at *1 (Tenn. Crim. App. May 6, 2016), perm. app. denied (Tenn. Sept.
22, 2016). His convictions were affirmed on direct appeal, and the Tennessee Supreme
Court denied his application for permission to appeal. Id.

       The State’s proof at trial established that the Petitioner killed the victim, his
estranged wife, by strangling her with his hands and a vacuum cleaner cord. On the day of
the murder, witnesses observed the Petitioner and the victim in an altercation outside her
apartment and saw him drag her inside and close and lock the door. The Petitioner was
later observed fleeing the scene through the victim’s backyard and over a fence, then
driving away in a blue truck. The victim’s body was discovered on her living room floor
with a vacuum cleaner cord wrapped around her neck. The Petitioner’s former spouse
testified that the Petitioner called and told her that he had killed the victim because she had
threatened to kill their children. The police located the blue truck in a nearby town, and a
pursuit ensued until the truck crashed in a ditch. The Petitioner’s DNA was found on
fingernail clippings taken from the victim. The Petitioner admitted to the police to having
slapped and punched the victim during the time period in question, but he did not admit to
killing her.

       The Petitioner testified at trial. In his testimony, the Petitioner recounted the
physical and sexual abuse he suffered as a child; his lack of education; his physical and
mental health history; his prior marriage; and his marriage to the victim, including their
marital problems and counseling, her relationship with his children, and her physical abuse
and infidelity. The Petitioner also recounted the events surrounding the murder, but he
claimed to only recall intermittent things and denied any intent to harm the victim.

       The Petitioner filed a pro se petition for post-conviction relief in which he raised
numerous allegations of ineffective assistance of counsel, as well as claims of a failure to
preserve evidence by the police and abuse of discretion by the trial court. In an amended
petition filed by appointed counsel, the Petitioner specified that trial counsel rendered
ineffective assistance for advising him that he should testify at trial and failing to challenge
his conviction for especially aggravated burglary.

        The post-conviction court conducted an evidentiary hearing, at which counsel
testified that he had more than twenty years’ experience in criminal defense and had
handled a significant number of homicide cases. Counsel recalled that he and the Petitioner
discussed trial strategy after reviewing the discovery from the State. Counsel noted that
there was a wealth of incriminating evidence against the Petitioner that essentially
invalidated any claim that the Petitioner did not commit the murder. Therefore, they
decided to pursue a diminished capacity defense given the Petitioner’s abusive family
history, lack of education, and other considerations. Counsel was aware that there were
inconsistencies between what the Petitioner told him and what the Petitioner had said to
other witnesses and the police, but counsel believed the inconsistencies would support their
theory of diminished capacity. Counsel discussed the decision about whether to testify
with the Petitioner and ultimately advised him to testify because there were certain aspects
of the Petitioner’s history that were best relayed to the jury through the Petitioner. Counsel
said that he and the Petitioner had a good working relationship, and they spent considerable
time preparing for his testimony. Counsel stated that nothing came out during the State’s
                                             -2-
proof at trial that changed his opinion about the necessity of the Petitioner’s testifying.
Regardless, counsel was sure that the Petitioner understood that the decision of whether to
testify was his personal decision.

       Counsel said that the Petitioner ultimately testified at trial, and it went reasonably
close to what he expected. There were a few problem areas in the Petitioner’s testimony,
but counsel felt that overall it supported their theory of diminished capacity. Even with the
benefit of hindsight, counsel believed that the Petitioner’s testifying was sound trial
strategy.

        Counsel acknowledged that he did not consider challenging the fact that the State
had prosecuted the Petitioner for especially aggravated burglary based on the same conduct
as the felony murder offenses. He explained that “[t]here were much more serious fish to
fry, and that burglary issue just didn’t rise to the top of my attention at that point.”

       The Petitioner testified that he and counsel discussed what the evidence would likely
be in his case and the best course of trial strategy. Counsel advised him to testify as part
of that trial strategy, and the Petitioner trusted counsel as his lawyer. However, the
Petitioner acknowledged that the decision to testify was ultimately his decision.

        The post-conviction court denied relief in part and granted relief in part. The post-
conviction court found that trial counsel’s “advice to testify was reasonable in light of the
facts of the case and based upon a sound defense strategy.” However, the court determined
that trial counsel rendered deficient performance that “slightly prejudiced” the case for
failing to raise the issue that the especially aggravated burglary and felony murder charges
were based on the same conduct. To remedy the issue, the post-conviction court modified
the Petitioner’s especially aggravated burglary conviction to aggravated burglary and
reduced the sentence for that offense to six years. The Petitioner appealed.

                                       ANALYSIS

       On appeal, the Petitioner argues that he received ineffective assistance of counsel
because trial counsel’s advice to testify at trial was deficient and harmful to his trial
strategy.

       Post-conviction relief “shall be granted when the conviction or sentence is void or
voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” Tenn. Code Ann. § 40-30-103. The
petitioner bears the burden of proving factual allegations by clear and convincing evidence.
Id. § 40-30-110(f). When an evidentiary hearing is held in the post-conviction setting, the
findings of fact made by the court are conclusive on appeal unless the evidence
                                            -3-
preponderates against them. See Wiley v. State, 183 S.W.3d 317, 325 (Tenn. 2006). When
reviewing factual issues, the appellate court will not reweigh the evidence and will instead
defer to the post-conviction court’s findings as to the credibility of witnesses or the weight
of their testimony. Id. However, review of a post-conviction court’s application of the law
to the facts of the case is de novo, with no presumption of correctness. See Ruff v. State,
978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective assistance of counsel, which
presents mixed questions of fact and law, is reviewed de novo, with a presumption of
correctness given only to the post-conviction court’s findings of fact. See Fields v. State,
40 S.W.3d 450, 458 (Tenn. 2001); Burns v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner has the
burden to show both that trial counsel’s performance was deficient and that counsel’s
deficient performance prejudiced the outcome of the proceeding. Strickland v.
Washington, 466 U.S. 668, 687 (1984); see State v. Taylor, 968 S.W.2d 900, 905 (Tenn.
Crim. App. 1997) (noting that the same standard for determining ineffective assistance of
counsel that is applied in federal cases also applies in Tennessee). The Strickland standard
is a two-prong test:

       First, the defendant must show that counsel’s performance was deficient.
       This requires showing that counsel made errors so serious that counsel was
       not functioning as the “counsel” guaranteed the defendant by the Sixth
       Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable.
466 U.S. at 687.

        The deficient performance prong of the test is satisfied by showing that “counsel’s
acts or omissions were so serious as to fall below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)
(citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)).
Moreover, the reviewing court must indulge a strong presumption that the conduct of
counsel falls within the range of reasonable professional assistance, see Strickland, 466
U.S. at 690, and may not second-guess the tactical and strategic choices made by trial
counsel unless those choices were uninformed because of inadequate preparation. See
Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982). The prejudice prong of the test is satisfied
by showing a reasonable probability, i.e., a “probability sufficient to undermine confidence
in the outcome,” that “but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Strickland, 466 U.S. at 694.

                                             -4-
       Courts need not approach the Strickland test in a specific order or even “address
both components of the inquiry if the defendant makes an insufficient showing on one.”
466 U.S. at 697; see also Goad, 938 S.W.2d at 370 (stating that “failure to prove either
deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim.”).

       The Petitioner asserts that he received ineffective assistance of counsel because trial
counsel’s advice to testify at trial was deficient and harmful, rather than helpful, to his trial
strategy. At the evidentiary hearing, counsel testified that he was aware that there were
inconsistencies between what the Petitioner told him and what the Petitioner had said to
other witnesses and the police, but he believed the inconsistencies would support their
defense strategy of diminished capacity. Counsel and the Petitioner discussed whether the
Petitioner should testify, and counsel ultimately advised the Petitioner to testify because
there were certain aspects of the Petitioner’s history that were best relayed to the jury
through the Petitioner. However, counsel was sure that the Petitioner understood that the
decision of whether to testify was his personal decision. Counsel said that he and the
Petitioner spent a considerable amount of time preparing for the Petitioner’s testimony, and
that nothing came out during the State’s proof that changed counsel’s opinion about the
necessity of the Petitioner testifying.

       In addressing this issue, the post-conviction court found as follows:

       [Counsel] developed a sound defense strategy logically connected to the
       proof that was developed during the investigation of the case. The
       presentation of the defense to the jury was well thought-out and skillfully
       presented. It appears that the jury partially agreed with the defense by finding
       the [Petitioner] guilty of the lesser included offense of second-degree murder
       rather than premeditated first-degree murder. The jury also acquitted him on
       other charges.

               The trial record and proof during the post-conviction hearing indicate
       that the Petitioner understood the decision on whether or not to testify was
       completely his. The court finds he made the decision of his own free will
       and that the advice by his attorney was simply that, advice. Furthermore, the
       court finds that the advice to testify was reasonable in light of the facts of the
       case and based upon a sound defense strategy. Counsel was not deficient in
       his performance.

       We need not address whether the Petitioner suffered prejudice because the Petitioner
has failed to prove that counsel rendered deficient performance. The record shows that
counsel, an attorney with more than twenty years’ experience in criminal defense,
                                              -5-
developed a trial strategy to challenge the Petitioner’s mental capacity in light of the
overwhelming evidence of the Petitioner’s guilt. Counsel’s advice to the Petitioner to
testify was an informed and sound tactical decision based on adequate preparation.
Counsel’s performance was “within the range of competence demanded of attorneys in
criminal cases,” see Henley, 960 S.W.2d 572, 579 (Tenn. 1997), and did not “fall below
an objective standard of reasonableness under prevailing professional norms.” Goad, 938
S.W.2d at 369. The Petitioner is not entitled to relief.

                                   CONCLUSION

       Based on the foregoing authorities and reasoning, we affirm the denial of the
petition.


                                           ____________________________________
                                           ALAN E. GLENN, JUDGE




                                         -6-